ORDER
PER CURIAM.
Jerome Brown appeals from the judgment entered after a jury found him to be a sexually violent predator, Section 632.480 et seq. RSMo Cum.Supp.2009. Brown contends the trial court plainly erred in allowing testimony based on police investigations which did not result in convictions and erred in overruling his motion for judgment of acquittal.
An opinion reciting the detailed facts and restating the principles of law would have no precedential value. However, the parties have been furnished with a memorandum opinion, for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed in accordance with Rule 84.16(b).